department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division contact person identification_number telephone number employer_identification_number uil number release date date february legend corporation bank law firm family number person company company company company company company company dollar amount date date date year year year year year dear this is in response to your ruling_request dated july requesting an extension for an additional five years under sec_4943 of the internal_revenue_code code for disposing of certain excess_business_holdings facts you are a private_foundation organized as a corporation you have been recognized as an organization exempt under sec_501 of the code and are classified as a private_foundation within the meaning of sec_509 on date you received a gift of number shares of corporation stock from person who you represent is a disqualified_person with respect to you in addition you represent that your ownership_interest constitutes excess_business_holdings under sec_4943 your initial five-year period for disposing of excess_business_holdings ended on date at the time of the donation person contemplated that all the shares of corporation stock would be sold to a third party in the very near future in furtherance of that goal and before date corporation had already entered into a letter of understanding with bank to act as its sole financial advisor to sell at least of its stock business or assets in a single transaction or a series of transactions bank prepared a confidential offering memorandum describing corporation so that parties could decide whether they wanted to attempt to acquire corporation in addition bank identified a list of parties that might be interested in acquiring_corporation based on the documents prepared by bank bank received several preliminary non-binding letters of interest from potential purchasers of corporation indicating estimates of the purchase_price they might be willing to pay along with other proposed terms of the transaction in addition corporation hired law firm to prepare a stock purchase agreement which specifies the terms that would be used if the shareholders of corporation sell of the issued and outstanding shares of capital stock of corporation the body of the draft stock purchase agreement indicates that corporation expected to sell its business in year the calendar_year following the year in which you received the gift of corporation shares negotiations with potential purchasers who had provided letters of interest continued until negotiations stopped as a result of the financial crisis of year corporation received additional letters of interest during year from company company and company and attempted to negotiate deals for the sale of all of its shares including the shares owned by you with each of these companies a negotiation with company fell through because the offered amount was well below the fair_market_value of corporation as determined within the previous months and was well below the values mentioned in the letters of intent received during the previous calendar_year a negotiation with company ended because the offering price was below fair_market_value and company was unable to obtain financing for the offer it made a negotiation with company also fell through because the offering price was below fair_market_value corporation received a letter of intent from company in year a negotiation with company fell through because the offering price was substantially below fair_market_value corporation received a letter of intent from company in year this letter of intent provided for a purchase_price of dollar amount dollar amount was less than half of the previously determined value and was substantially lower than the value the shareholders of corporation believed was fair company indicated during negotiations that lack of access to capital was the reason their offer was not more attractive the offer from company was the highest offer that corporation received for its shares during year year year and year corporation received a letter of intent from company in year company was not able to make a cash offer at all and the stock transaction it offered was significantly below fair_market_value as determined by the shareholders of corporation during year and year corporation had some decline in profits and revenue also during that time it invested in technology and equipment and expanded into a new portion of the market corporation does not believe that its changes in profits and revenue justify a decline of fair_market_value of over especially because of its investment in capital equipment and expansion into a new market for its products corporation is currently in touch with company and various venture_capital_companies in on going attempts to sell the shares of corporation but no offers have been generated from this contact yet you represented that disposition of the corporation stock within the initial five-year period is not possible except at a price substantially below fair_market_value your directors expect that they can dispose_of the corporation stock no later than date you submitted the plan to your appropriate state attorney_general and are waiting for a response if and when a response is received from the attorney_general a copy will be submitted to this office in accordance with sec_4943 prior to the end of the initial five-year period for disposing of excess_business_holdings under sec_4943 you submitted a request to the internal_revenue_service for an extension of five years to complete the required disposition ruling requested you requested a ruling extending the five-year period of time for disposing of excess_business_holdings for an additional five years under sec_4943 law sec_4943 of the code imposes excise_taxes on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 of the code provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code provides in part that the permitted holdings of any private_foundation in an incorporated business_enterprise are percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons sec_4943 of the code provides that if there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings sec_4943 of the code provides that the internal_revenue_service may extend for an additional five years the initial five-year period for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if a the foundation establishes that i it made diligent efforts to dispose_of such holdings during the initial five-year period and ii disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings b before the close of the initial five-year period i the private_foundation submits to the internal_revenue_service a plan for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundation submits the plan to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved and submits to the internal_revenue_service any response the private_foundation received during the five-year period and c the internal_revenue_service determines that such plan can reasonably be expected to be carried out before the close of the extension period analysis you are subject_to sec_4943 which imposes a tax on the excess_business_holdings of private_foundations generally under sec_4943 a private_foundation and its disqualified persons are permitted to hold twenty percent of the voting_stock in a business_enterprise with any excess constituting excess_business_holdings however if a private_foundation acquires holdings in a business_enterprise other than by purchase eg by gift which causes the foundation to have excess_business_holdings then the interest of the foundation in such business_enterprise shall be treated as held by a disqualified_person rather than the foundation for a five-year period beginning on the date such holdings were acquired by the foundation under sec_4943 under sec_4943 the internal_revenue_service may extend the initial five-year period for disposing of excess_business_holdings for an additional five years if a foundation establishes that i it made diligent efforts to dispose_of such holdings during the initial five-year period and disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings ii before the close of the initial five-year period it submits to the internal_revenue_service and attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved a plan for disposing of all of the excess_business_holdings involved during the extension and iii the internal_revenue_service determines that such plan can reasonably be expected to be carried out before the close of the extension period you received a gift of corporation stock from person a disqualified_person under sec_4946 you have stated that the holdings of corporation stock that you own constitute excess_business_holdings under sec_4943 therefore you were required under sec_4943 to dispose_of these holdings during the initial five-year period ended on date you represent that you and the other shareholders of corporation stock have made diligent efforts to dispose_of the corporation stock during the five-year period after you received your shares even though the financial crisis of year made the financing of such sales very difficult you and the other shareholders of corporation continued to negotiate with a variety of companies that showed interest in purchasing the shares however due to nature of your holdings and the current market for disposing of interests in a closely-held company you have been unable to dispose_of the corporation stock you represented that disposition of the corporation stock within the initial five-year period was not possible except at a price substantially below fair_market_value as required by sec_4943 before the end of the initial five-year period you submitted a request to the internal_revenue_service under sec_4943 for an additional five-year period within which to dispose_of your corporation stock and you described your plan for disposing of corporation stock you also submitted the plan to the attorney_general of your state who is expected to approve the plan thus based on the information submitted we have determined that your plan to dispose_of all of your corporation stock within an additional five-year period can reasonably be expected to be carried out therefore we conclude that you meet the requirements under sec_4943 for an extension of five years to dispose_of your corporation stock ruling under sec_4943 the period during which you may dispose_of your corporation stock is extended an additional five years until date we are not ruling on whether your interest in corporation constitutes excess_business_holdings this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely stephen m clarke manager exempt_organizations guidance group enclosure notice cc
